NEWCOMER, J.
The petition pleads in substance that the truck owned by the defendant, the Cleveland Ice Cream Co., was left standing next to the curb with the engine running. The petition further states that the plaintiff was injured by a street car while attempting to cross the street. No facts are pleaded which show in any way that the running of the engine contributed proximately to the injury of the plaintiff.
The fact that the defendant, the Cleveland Ice Cream Co., violated an ordinance by permitting the engine of the truck to run is not sufficient to make the defendant, the Cleveland Ice Cream Co., owner of the truck, liable, unless facts are pleaded which show that this violation contributed proximately to the injuries.
Demurrer of Cleveland Ice Cream Co. sustained.